UNITED STATES DISTRICT COURT
                                                                                           5/12/21
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                  –v–
                                                                       19-cr-646 (AJN)
  Osama Ahmed Abdellatif El Mokadem,

                          Defendant.


ALISON J. NATHAN, District Judge:

       On May 11, 2021, the Defendant submitted a letter by email requesting an adjournment

of his surrender date until September 1, 2021. The letter noted that the Government does not

object to the request. The request to adjourn the surrender date to September 1, 2021 is

GRANTED.

       Per this Court’s Individual Rules, all communications with the Court must be filed on

ECF unless there is a request to seal. By May 14, 2021, defense counsel must either request and

justify sealing the May 11, 2021 letter or file the letter on the public docket.



       SO ORDERED.

 Dated: May 12, 2021
        New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
